Citation Nr: 0408036	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral knee 
disability, claimed as the residual of in-service knee 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the RO denied service connection for bilateral knee 
disability.  The veteran filed a notice of disagreement (NOD) 
in February 2002 and a statement of the case (SOC) was issued 
in July 2002.  The veteran submitted a substantive appeal in 
October 2002.  In response to the veteran's request, the 
veteran offered testimony during an October 2003 hearing 
before the undersigned, via video conference; a transcript of 
this hearing is associated with the claims file.     

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board finds that additional RO action on the claim for 
service connection for bilateral knee disability is 
warranted.  

Initially, the Board finds that the record indicates that 
there are outstanding service records that may be pertinent 
to the veteran's appeal.  In this regard, the Board points 
out that during the October 2003 hearing the veteran 
recalled, during his basic training in Camp Breckinridge, 
Kentucky, having been on sick call for a period of one or 
more days as a result of knee injury.  This information, if 
substantiated, could provide a basis for further action in 
this case (to include obtaining a medical opinion as to the 
relationship, if any, between any in-service knee injury and 
current bilateral knee disability)  However, the veteran did 
not indicate the specific or approximate date(s) of when he 
was placed on sick call, or provide any definitive 
information as to the full extent of any medical attention or 
placement on sick call during service.

Hence, the RO should afford the veteran an opportunity to 
provide additional information regarding the date(s) on which 
he was placed on sick call.  If this action provides the 
requested information with respect to the date(s) of the 
veteran's status on sick call, then the RO should request 
from the National Personnel Records Center (NPRC) (and any 
other appropriate source(s), as necessary) the pertinent and 
outstanding sick and morning reports from Camp Breckinridge, 
associating all records and/or responses received with the 
claims file.  See 38 U.S.C.A.                   § 
5103A(b)(3).    

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should also request that the 
veteran submit all pertinent evidence in his possession.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  The RO should specifically request 
information and authorization concerning the veteran's knee 
surgery during the mid-1990s at the private facility of 
Frankford Hospital, Torresdale campus, referred to by the 
veteran during the October 2003 hearing, and with respect to 
any additional treatment that the veteran has received from 
private physician Stephen Lowe, M.D. since October 2001.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA (to include arranging for the 
veteran to undergo examination, if appropriate) prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include any private medical evidence of 
knee surgery during the mid-1990s at 
Frankford Hospital, Torresdale campus, 
and of treatment by private physician 
Stephen Lowe, M.D. since October 2001).  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).    

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.	The RO should afford the veteran the 
additional opportunity to provide 
information regarding the date(s) of his 
status on sick call during service.

4.	If the veteran is able to provide 
these date(s), then the RO should 
undertake appropriate action to obtain 
from the NPRC (and any other appropriate 
source(s), as necessary) the pertinent 
and outstanding sick and morning reports 
from Camp Breckinridge, Kentucky, 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  The RO 
should also request that the veteran 
submit any copies he may have in his 
possession.

5.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for the 
veteran to undergo examination, if 
appropriate) has been accomplished.  

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a bilateral knee 
disability in light of all pertinent 
evidence and legal authority.  

8.	If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for its 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

